DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on October 13, 2022 is acknowledged. Accordingly claims 1-10 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant's arguments with respect to section 101 have been fully considered but they are not persuasive.
With respect to claims 1-10, rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “determining illegal transaction by checking the frequency of occurrence of same account identifier in different pieces transactions” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of ““determining illegal transaction by checking the frequency of occurrence of same account identifier in different pieces transactions” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for determining transaction illegitimacy, which is a statutory category of invention, and
Claim 6 is directed to a device for determining transaction illegitimacy, which is a statutory category of invention and 
Step 2a: 
While claims 1 and 6 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “determining illegal transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “determining currencies corresponding to same identifier and when the currencies is more than expected determining that illegal transaction exist in the transaction.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 6 recites: determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist…These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
obtaining at least one transaction containing transaction information…; determining account information and number of digital currencies associated with an account in accordance with the transaction information…; assigning at least one identifier….; retrieving total number of digital currencies….; determining number of digital currencies with same identifier in different transactions…, obtaining predefined  threshold  value…; identifying the first activity….; conducting alarm locking on the account with illegal transaction ….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “blockchain”, merely uses a computer as a tool to perform the abstract idea. The use of “blockchain”,  does no more than generally link the abstract idea to a particular field of use, the use of “blockchain”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “blockchain”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “blockchain”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of obtaining at least one transaction containing transaction information…; determining account information and number of digital currencies associated with an account in accordance with the transaction information…; assigning at least one identifier….; retrieving total number of digital currencies….; determining number of digital currencies with same identifier in different transactions…, obtaining predefined  threshold  value…; identifying the first activity….; conducting alarm locking on the account with illegal transaction ….”
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5 and 7-10 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-5 and 7-10 merely extend the abstract idea of claims 1 and 6 by describing the use of computer device or processor to determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist…. and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 6. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1 recites “…a network containing client, blockchain nodes …”
Claim 6 recites a device coupling to a communication network containing client computers, blockchain nodes…. The specification does not describe the manner in which the claimed functions are achieved or how a network contains client computer….. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)
Dependent claims 2-5 and 7-10 are also rejected as they depend from the base claims 1 an 6 and therefore rejected by virtue of their dependency from their respective base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Choudhuri et al (hereinafter “Choudhuri”) U.S. patent Application Publication No. 2013/0024358 A1 in view of Ohba et al (hereinafter “Ohba”) U.S. Patent Application Publication No. 2007/0203675 A1 and/or Bollinger et al (hereinafter “Bollinger”) U.S. Patent Application Publication No. 2007/0220030 A1.

As per claims 1 and 6, Choudhuri discloses a method of a network containing client computers, blockchain nodes, mining rig computer devices and a supervision server for determining a sequence of transactions for detecting a first activity indicating legitimacy activities based on a blockchain network, comprising:
obtaining, by a client computer, at least one transaction containing transaction information in the blockchain network (0042, which discloses that “At block 110, financial transaction information is received by the processing financial institution. The transaction information may be received from any channel such as point of sale (POS) transactions, automated teller machine (ATM), internet transaction, etc.”)
determining, by the mining rig computer, account information and number of digital currencies associated with an in accordance with the transaction via one or more blockchain nodes (0070, which discloses that “Furthermore, account event data may include account data that identifies related financial accounts that are associated with each of the one or more accounts identified in the customer event. Identifying related financial accounts, including the quantity of related accounts, provides for patterns to be identified in assessing whether cumulative transactions related by account association warrant fraud detection-related actions.”) 
identifying, by the mining rig computer device, at least one identifier to the digital currencies corresponding to the transaction information and providing each identifier uniquely identifying a number of digital currencies of a one-level statistical unit;
retrieving total number of digital currencies associated with the identifier accumulated over different pieces of transaction information through one or more transactions corresponding to the account according to the account information (0076, which discloses that “At block 430, account event data associated with one or more events pertaining to one or more financial accounts is received. For the transactions that were identified as potentially fraudulent in the first stage filtering described in block 420, associated account event data may be retrieved manually or automatically.”); and 
obtaining a predefined threshold value and comparing the total number of digital currencies with the predefined threshold (Choudhuri: 0005, which discloses that “The pre-defined thresholds may be determined by the user or by the financial institution. In an embodiment, the pre-defined threshold is determined based on comparison to other transactions that have been confirmed as fraudulent or confirmed as non-fraudulent, either for the individual conducting the transaction,…”; Senn: 0026, which discloses that “In some embodiments, the transaction approval policy may specify a threshold transaction frequency that may represent a quantity of transactions of a certain type within a specified time period that, when exceeded, may cause financial services device 110 to flag or deny one or more transactions.”);
identifying the first activity indicating existence of illegal transactions when the total number of digital currencies exceeds the predefined threshold value in accordance with a result of comparison between the number of digital currencies and the predefined (Choudhuri: 0103, which discloses that “For example, if analysis of velocity data within a filtration stage indicates that a transaction may be questionable for slightly exceeding an acceptable value and/or count, the transaction may be more easily identified as being fraudulent or not fraudulent following further filter analysis of other attributes in one or more subsequent filtration stages.”);
conducting alarm locking on the account with illegal transactions by a supervision server in response to the first activity indicating existence of illegal transactions and giving warning that the account is abnormal (0122, which discloses: “….For example, as illustrated by block 820 the affiliate and/or third party may send the fraud alert to the user, another third party, a point of sales device, a transaction device, a business, and the like.”).
What Choudhuri does not explicitly teach is:
identifying, by the mining rig computer device, at least one identifier to the digital currencies corresponding to the transaction information and providing each identifier uniquely identifying a number of digital currencies of a one-level statistical unit;
Ohba and/or Bollinger discloses the method comprising:
identifying, by the mining rig computer device, at least one identifier to the digital currencies corresponding to the transaction information and providing each identifier uniquely identifying a number of digital currencies of a one-level statistical unit (Obha: 0079, which discloses that “As one example, the first frequency measurement unit 30 assigns identification information (ID) by type of transaction as shown in FIG.4. Then, the first frequency measurement unit 30 may count the number of occurrence times of transactions outputted from the transaction processing unit 28, and store the count result as a occurrence frequency by associating the count result with a corresponding ID”; Bollinger: 0021, which discloses that “Each transaction has at least one item. A unique identifier is assigned to each different item and, if taxonomy is defined, to each different taxonomy parent. Sets of transactions are formed from the several transactions. The sets of transactions are stored using a computer data structure including: a list of identifiers of different items in the set of transactions, information indicating number of identifiers in the list, and bit field information indicating presence of the different items in the set of transactions, said bit field information being organized in accordance with the list for facilitating evaluation of patterns with respect to the set of transactions.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Selway and incorporate a method further comprising: identifying, by the mining rig computer device, at least one identifier to the digital currencies corresponding to the transaction information and providing each identifier uniquely identifying a number of digital currencies of a one-level statistical unit in view of the teachings of Obha and/or Bollinger in order to enhance or facilitate transaction.

As per claims 2 and 7, Choudhuri further discloses the method, wherein the step of retrieving total number of digital currencies includes: 
determining the number and frequency of digital currencies with the identifier included in different pieces of transaction information corresponding to the same account (see claim 11; 0007); 
determining that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceed a threshold value (see claim 11; 0007); 
wherein:
when the number and frequency of digital currencies with the same identifier included
in different pieces of transaction information corresponding to the same account exceeds a threshold value, determining that illegal transactions exist in the account (see claim 11; 0007).

As per claims 3 and 8, Choudhuri further discloses the method, wherein the step of identifying the first activity includes determining that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceeds a threshold value comprises:
according to the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account, conducting weighted calculation according to the identifier, so as to obtain a legitimacy score (see claim 11; 0007); and 
when the legitimacy score exceeds a threshold value, determining that illegal
transactions exist in the account (see claim 11; 0007).

As per claims 4 and 9, Choudhuri further discloses the method, further comprising:
conducting alarm locking on the account with illegal transactions, wherein the alarm locking is used for limiting the authority operation of the account with illegal transactions and giving warning that the account with illegal transactions is abnormal (0122).

As per claims 5 and 10, Choudhuri further discloses the method, wherein the step of conducting alarm locking on the account with illegal transactions comprises:
transferring the digital currencies corresponding to the illegal transactions of the account with illegal transactions to a judicial supervision account (0122).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 27, 2022